Citation Nr: 0032392	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-10 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependency, with any resulting secondary conditions.

2.  Entitlement to service connection for coronary artery 
disease, claimed as due to the use of tobacco.

3.  Entitlement to service connection for peripheral vascular 
disease, claimed as due to the use of tobacco.

4.  Entitlement to service connection for the residuals of 
carcinoma of the lung, claimed as due to the use of tobacco.

5.  Entitlement to service connection for an abdominal 
aneurysm, claimed as due to the use of tobacco.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD


R. E. Smith, Counsel
INTRODUCTION

The veteran had active military service from December 1944 to 
December 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which denied the veteran's claims of 
entitlement to service connection for nicotine dependency, 
with any resulting secondary conditions, as well as for 
coronary artery disease, peripheral vascular disease, 
carcinoma of the lung and an abdominal aneurysm as secondary 
to in-service tobacco use; each of these issues was denied on 
the basis the veteran's claims for these benefits were not 
well grounded.  The veteran has perfected a timely appeal of 
these determinations to the Board.


REMAND

The veteran contends that service connection is warranted for 
each of the disabilities identified on the title page on the 
basis that he began smoking during service.  In addition, he 
maintains that he would not have "picked up this habit" if 
he had not entered military service at such a young age.  
Further, a December 1997 medical report shows that the 
veteran's treating physician, Dr. Lloyd J. Kellam III, has 
diagnosed him as suffering from "tobaccoism;" it is unclear 
to the Board whether this diagnosis is analogous to a 
diagnosis of nicotine dependence.  In this regard, the Board 
observes that Dorland's Illustrated Medical Dictionary (28th 
ed. 1994), defines tobaccoism as "[A] morbid condition due 
to excessive use of tobacco; nicotinism."

Further, in the December 1997 report, as well as in a 
subsequent one dated in May 1999, Dr. Kellam opined that the 
veteran's coronary artery disease, peripheral vascular 
disease, residuals of carcinoma of the lung and abdominal 
aneurysm were each directly related to smoking.  To date, 
however, no examiner has attributed any of the conditions 
identified on the title page to the veteran's in-service 
smoking; the record reflects that he ceased smoking in 1988.  
In addition, there is no medical evidence showing that the 
veteran suffers from nicotine dependence that had its onset 
during service.

As a preliminary matter, the Board notes that, although 
recently enacted legislation prohibits service connection for 
a disability first manifesting after service on the basis 
that it resulted from disease attributable to the use of 
tobacco products by a veteran during his or her service, see 
38 U.S.C.A. § 1103 (West Supp. 2000), this statute applies 
only to claims filed after June 9, 1998; the veteran's claims 
were filed prior to that time.  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the veteran's 
claims were received prior to June 1998, in adjudicating 
these issues, the RO must consider the law as it existed 
prior to June 9, 1998.

In addition, as noted in the introduction, the veteran's 
claims were all denied on the basis that they were not well 
grounded.  There has been, however, another significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In sum, in light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that each of these claims must be remanded for 
further development, to include either a medical opinion from 
a VA examiner subsequent to his or her review of the record, 
or, if necessary, following a physical examination.  See Pond 
v. West, 12 Vet. App. 341, 346 (1999); see also Schroeder v. 
West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  During this 
time, of course, the veteran is free to submit such an 
opinion, which may include an explanation from Dr. Kellam of 
the diagnosis "tobaccoism" and an opinion as to its time of 
onset.

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
records of the veteran's post-service 
treatment for nicotine dependence, 
coronary artery disease, peripheral 
vascular disease, the residuals of 
carcinoma of the lung and an abdominal 
aneurysm.  This should specifically 
include obtain any further medical 
records or reports from Dr. Lloyd J. 
Kellam III, as well as all other records 
from any facility or source identified by 
the veteran or his representative.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  Thereafter, the RO should arrange for 
the veteran's claims folder to be 
reviewed by an appropriate VA examiner, 
or, if, in the opinion of that examiner a 
physical examination is necessary, the RO 
should schedule the veteran for an 
appropriate VA examination.  If a 
physical examination is deemed necessary, 
all indicated testing should be 
accomplished.  The examiner should 
thereafter offer an opinion regarding 
whether it is at least as likely as not 
that the veteran suffers from nicotine 
dependence that is related to his period 
of service.  In doing so, the examiner 
should specifically comment on Dr. 
Kellam's diagnosis of tobaccoism.  In 
addition, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's coronary 
artery disease, peripheral vascular 
disease, residuals of carcinoma of the 
lung and/or abdominal aneurysm is related 
to his smoking during his period of 
active duty.  Further, if the examiner 
concludes that the veteran suffers from 
nicotine dependence that is related to 
his period of service, that examiner 
should offer an opinion regarding whether 
it is at least as likely as not that the 
veteran's coronary artery disease, 
peripheral vascular disease, residuals of 
carcinoma of the lung and/or abdominal 
aneurysm is secondary to that condition.  
The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


